Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-17-00083-CV

                                    Candice D. FERNANDEZ,
                                            Appellant

                                                 v.

                                   Alejandro R. FERNANDEZ,
                                             Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-09245
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 26, 2017

DISMISSED

           Appellant has filed a “Notice of Non-Suit Without Prejudice” which we construe as a

motion to dismiss this appeal. The motion contains a certificate of service to appellee, who has

not opposed the motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred them.

                                                  PER CURIAM